Exhibit 10.2

 

AgriVest America, Inc.

 

8% Convertible Note

 

Issuance Date:  ___________, 2015 Principal Amount: U.S. $[_________]

  

FOR VALUE RECEIVED, AgriVest America, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of [____________] or its
registered assigns (“Holder”) the amount set out above as the Principal Amount
(the “Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, prepayment or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on the outstanding Principal at the
applicable Interest Rate (as defined below) from the date set out above as the
Issuance Date (the “Issuance Date”) until the same becomes due and payable,
whether upon the Maturity Date or acceleration, conversion, prepayment or
otherwise (in each case in accordance with the terms hereof).

 

1.            PREPAYMENT. The Company may, at any time prior to the Maturity
Date, prepay this Note in full, and in part, including all unpaid and accrued
Interest thereon.

 

2.            INTEREST RATE. Interest on this Note shall accrue at a rate equal
to the Interest Rate (as defined below). Interest due on this Note shall be
computed on the basis of a three hundred sixty-five (365)-day year.

 

3.            CONVERSION OF NOTES.

 

(a)           On and after August 16, 2016, this Note shall be convertible into
validly issued, fully paid and non-assessable shares of Common Stock (as defined
below), at a price per share of Common Stock equal to the Conversion Price (as
defined below), on the terms and conditions set forth in this Section 3.

 

(b)           Mechanics of Conversion.

 

(i)            Conversion; Issuance of Shares. To convert this Note into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall deliver
(whether via facsimile or otherwise) a copy of a properly and fully-completed
and executed notice of conversion in the form attached hereto as Exhibit I (the
“Conversion Notice”) to the Company. On or before the second Business Day
following the date of receipt of such Conversion Notice, the Company shall
transmit by facsimile or email (by attachment in PDF format) an acknowledgment
of confirmation, in the form attached hereto as Exhibit II, of receipt of such
Conversion Notice to the Holder and the Company’s transfer agent (the “Transfer
Agent”). On or before the third Business Day following the date of receipt of a
Conversion Notice, the Company shall instruct the Transfer Agent to issue and
deliver (via reputable overnight courier) to the Holder a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled, with the following legend
if required by applicable law:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 





 

 

(ii)            No Fractional Shares; Transfer Taxes. The Company shall not
issue any fraction of a share of Common Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share. The Company shall pay any and all transfer, stamp, issuance
and similar taxes that may be payable with respect to the issuance and delivery
of Common Stock upon any conversion.

 

4.            RIGHTS UPON EVENT OF DEFAULT.

 

(a)           Event of Default. Each of the following events shall constitute an
“Event of Default”:

 

(i)            the Company’s failure to convert this Note in strict compliance
with Section 3;

 

(ii)           the Company’s failure to perform or observe any covenant or
agreement set forth in this Note in any material respect or its failure to pay
to the Holder any amount of Principal or Interest when and as due under this
Note, but only if such failure remains uncured for a period of at least five (5)
days;

 

(iii)          other than as specifically set forth in another clause of this
Section 4(a), the Company breaches any material representation, warranty,
covenant or other term or condition of this Note, except, in the case of a
breach of a covenant or other term or condition that is curable, only if such
breach remains uncured for a period of thirty (30) days after actual knowledge
of the Company of such breach;

 



 2 

 

 

(iv)          liquidation proceedings shall be instituted by or against the
Company and, if instituted against the Company by a third party, shall not be
dismissed within sixty (60) days of their initiation;

 

(v)           bankruptcy, insolvency, reorganization or other proceedings for
the relief of debtors shall be instituted against the Company and shall not be
dismissed within sixty (60) days of their initiation;

 

(vi)          the commencement by the Company of a voluntary case or proceeding
under any applicable federal, state or foreign bankruptcy, insolvency,
reorganization or other similar law or the consent by it to the entry of a
decree, order, judgment or other similar document in respect of the Company in
an involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against it, or
the filing by it of a petition or answer or consent seeking reorganization or
relief under any applicable federal, state or foreign law, or the consent by it
to the filing of such petition or to the appointment of or taking possession by
a custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of any substantial part of its property, or
the making by it of an assignment for the benefit of creditors, or the execution
of a composition of debts, or the occurrence of any other similar federal, state
or foreign proceeding, or the admission by it in writing of its inability to pay
its debts generally as they become due, the taking of corporate action by the
Company in furtherance of any such action;

 

(vii)         the entry by a court of (i) a decree, order, judgment or other
similar document in respect of the Company of a voluntary or involuntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law; or (ii) a decree, order,
judgment or other similar document adjudging the Company as bankrupt or
insolvent, or approving as properly filed a petition seeking liquidation,
reorganization, arrangement, adjustment or composition of or in respect of the
Company under any applicable federal, state or foreign law; or (iii) a decree,
order, judgment or other similar document appointing a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or of any substantial part of its property, or ordering the winding up
or liquidation of its affairs, and the continuance of any such decree, order,
judgment or other similar document or any such other decree, order, judgment or
other similar document unstayed and in effect for a period of sixty (60)
consecutive days;

 

(viii)        a final judgment or judgments for the payment of money aggregating
in excess of $250,000 are rendered against the Company and which judgments are
not, within sixty (60) days after the entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within sixty (60) days after the
expiration of such stay; or

 



 3 

 

 

(ix)          the Company fails to pay, when due, or within any applicable grace
period, any payment with respect to any Indebtedness in excess of $250,000 due
to any third party (other than, with respect to unsecured Indebtedness only,
payments contested by the Company in good faith by proper proceedings and with
respect to which adequate reserves have been set aside for the payment thereof
in accordance with GAAP) or is otherwise in breach or violation of any agreement
for monies owed or owing in an amount in excess of $250,000, which breach or
violation permits the other party thereto to declare a default or otherwise
accelerate amounts due thereunder.

 

(b)          Notice of an Event of Default. Upon the occurrence of an Event of
Default with respect to this Note or any Other Note, the Company shall within
two (2) Business Days deliver written notice thereof via facsimile and overnight
courier (with next day delivery specified) (an “Event of Default Notice”) to the
Holder. At any time after the earlier of the Holder’s receipt of an Event of
Default Notice and the Holder becoming aware of an Event of Default, the Holder
may, by notice to the Company, declare this Note to be forthwith due and
payable, whereupon the Principal and all accrued and unpaid Interest thereon,
plus all costs of enforcement and collection (including court costs and
reasonable attorney’s fees), shall immediately become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Company. No course of dealing on the
part of the Holder nor any delay or failure on the part of the Holder to
exercise any right shall operate as waiver of such right or otherwise prejudice
such Holder’s rights, power and remedies.

 

5.            ADJUSTMENT OF CONVERSION PRICE.

 

(a)          Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. If the Company subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment pursuant to this
Section 5(a) shall become effective immediately after the effective date of such
subdivision or combination.

 

(b)          Other Events. In the event that the Company shall take any action
to which the provisions of Section 5(a) are not strictly applicable, or, if
applicable, would not operate to protect the Holder from dilution or if any
event occurs of the type contemplated by the provisions of this Section 5 but
not expressly provided for by such provisions, then the Company’s Board of
Directors shall in good faith determine and implement an appropriate adjustment
in the Conversion Price so as to protect the rights of the Holder, provided that
no such adjustment pursuant to this Section 5(b) will increase the Conversion
Price as otherwise determined pursuant to this Section 5, provided further that
if the Holder does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then the Company’s Board of Directors
and the Holder shall agree, in good faith, upon an independent investment bank
of nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by the Company.

 



 4 

 

 

6.            NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Incorporation or Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note. Without limiting the generality of the
foregoing, so long as any of this Note remains outstanding, the Company (i)
shall not increase the par value of any shares of Common Stock receivable upon
conversion of this Note above the Conversion Price then in effect and (ii) shall
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and non-assessable shares of
Common Stock upon the conversion of this Note, including without limitation
complying with Section 7(b) hereof.

 

7.            RESERVATION OF AUTHORIZED SHARES.

 

(a)          Reservation. The Company shall at all times reserve and keep
available out of its authorized but unissued shares Common Stock, solely for the
purpose of effecting the conversion of this Note, no less than one hundred ten
percent (110%) of the maximum number of shares issuable on conversion of this
Note (the “Required Reserve Amount”).

 

(b)          Insufficient Authorized Shares. If, notwithstanding Section 7(a),
and not in limitation thereof, at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve a number
of shares of Common Stock equal to the Required Reserve Amount (an “Authorized
Share Failure”), then the Company shall immediately take all action within its
power necessary to increase the Company’s authorized shares of Common Stock to
an amount sufficient to allow the Company to reserve the Required Reserve
Amount, including without limitation using its best efforts to secure necessary
Board of Directors and stockholder approvals, as further described below, to
appropriately amend the Company’s Certificate of Incorporation to provide for
such increase. Without limiting the generality of the foregoing sentence, if not
earlier approved by written consent of the stockholders, as soon as practicable
after the date of the occurrence of an Authorized Share Failure, but in no event
later than seventy (70) days after the occurrence of such Authorized Share
Failure, the Company shall hold a meeting of its stockholders for the approval
of an increase in the number of authorized shares of Common Stock; in connection
with any such meeting, the Company shall provide each stockholders with a proxy
statement and shall use its best efforts to solicit its stockholders’ approval
of such increase in authorized shares of Common Stock and to cause its Board of
Directors to recommend to the stockholders that they approve such proposal.

 



 5 

 

 

8.            COVENANTS. Until all of this Note has been converted or otherwise
satisfied in accordance with its terms:

 

(a)          No Impairment. The Company shall not enter into any agreement that
would impair, interfere with or conflict with the Company’s obligations
hereunder.

 

(b)          Assets of Company. The Company shall not sell, lease, transfer or
otherwise dispose of (including, without limitation, through licensing or
partnering arrangements) any material assets of the Company, other than in the
ordinary course of business.

 

(c)          From and after the Issuance Date, the Company shall not, without
the prior written consent of the Holder, issue more than an aggregate of
17,916,000 shares of Common Stock (subject to adjustment for stock splits, stock
combinations and the like), or shares of Common Stock and notes, warrants,
options or other securities convertible, exercisable or exchangeable for shares
of Common Stock in excess of 17, 916,000 shares (subject to adjustment for stock
splits, stock combinations and the like), until the closing sale price of Common
Stock on a national stock exchange or in the over the counter markets has
equaled or exceeded one dollar ($1.00) per share for at least thirty (30)
consecutive trading days.  The covenant and agreement of the Company in this
Section 8(c) shall survive the payment in full or conversion of this Note.

 

9.            DISTRIBUTION PARTICIPATION. In addition to any adjustments
pursuant to Section 5, if while this Note remains outstanding, the Company shall
declare or make any dividend or other distribution of its assets (or rights to
acquire its assets) to holders of shares of Common Stock, by way of return of
capital or otherwise (including, without limitation, any distribution of cash,
stock or other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Note, then, in each such case, upon conversion of this Note entirely into Common
Stock pursuant to Section 3, the Holder shall be entitled to participate in such
Distribution to the same extent that the Holder would have participated therein
as if the Holder had held, as of immediately before the date on which a record
is taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
participation in such Distribution, the number of shares of Common Stock held
immediately after such conversion.

 

10.           REISSUANCE OF THIS NOTE.

 

(a)          Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
10(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 10(d)) to the Holder representing the outstanding Principal not being
transferred.

 

(b)          Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 10(d))
representing the outstanding Principal.

 



 6 

 

 

(c)          Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 10(d) and in
principal amounts of at least $1,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.

 

(d)          Issuance of New Notes. Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 10(a) or Section 10(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest on the Principal of this Note, from the Issuance Date.

 

11.          REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note at law or in equity
(including a decree of specific performance and/or other injunctive relief);
provided, the Holder shall not be entitled to any duplication or multiplication
of damages. The Company covenants to the Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any such breach or any
such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is reasonably requested by the
Holder to enable the Holder to confirm the Company’s compliance with the terms
and conditions of this Note (including, without limitation, compliance with
Section 5).

 

12.         PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note
is placed in the hands of an attorney for collection or enforcement of the debt
evidenced hereby or is collected or enforced through any legal proceeding or the
Holder otherwise takes action to collect amounts due under this Note or to
enforce the provisions of this Note or (b) there occurs any bankruptcy,
reorganization, receivership of the Company or other proceedings affecting
Company creditors’ rights and involving a claim under this Note, then the
Company shall pay the reasonable costs incurred by the Holder for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
reasonable attorneys’ fees and disbursements.

 



 7 

 

 

13.          CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

 

14.          FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.

 

15.          PAYMENTS. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, unless otherwise expressly set forth
herein, such payment shall be made in lawful money of the United States of
America by a check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing, provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day.

 

16.         WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.

 

17.         GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 



 8 

 

 

18.          CERTAIN DEFINITIONS. For purposes of this Note and the Conversion
Notice in Exhibit I, the following terms shall have the following meanings:

 

(a)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.

 

(b)           “Common Stock” means (i) the Company’s shares of common stock,
$0.001 par value per share, and (ii) any capital stock into which such common
stock shall have been changed or any share capital resulting from a
reclassification of such common stock.

 

(c)           “Conversion Amount” means the sum of the outstanding and unpaid
Principal plus all accrued and unpaid Interest thereon plus, if any, other
unpaid amounts due under this Note.

 

(d)           “Conversion Price” means a price equal to seventy-five percent
(75%) of the closing sale price, or the last bid price if the closing sale price
of the Common Stock cannot be determined, on a national stock exchange or in the
over-the-counter market on the trading day immediately prior to the Conversion
Date.

 

(e)           “Interest Rate” means (i) eight percent (8%) per annum if the
Principal of and all accrued Interest on this Note is paid in full on or prior
to May 15, 2016, (ii) eighteen percent (18%) per annum if the Principal of and
all accrued Interest on this Note is paid in full on and after May 15, 2016 and
on or prior to August 15, 2016, and (iii) twenty-eight percent (28%) per annum
if the Principal of and all accrued Interest on this Note is paid in full after
August 15, 2016; provided, however, that in no event shall this Note accrue
Interest at a rate in excess of the maximum rate permitted by applicable law.

 

(f)           “Maturity Date” shall mean August 15, 2016.

 

(g)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.

 

19.          MAXIMUM PAYMENTS. Nothing contained in this Note shall, or shall be
deemed to, establish or require the payment of a rate of interest or other
charges in excess of the maximum permitted by applicable law. In the event that
the rate of interest required to be paid or other charges under this Note
exceeds the maximum permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Company to the Holder and
thus refunded to the Company.

 

[Signature page follows]

 



 9 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

  AgriVest America, Inc.,   a Delaware corporation         By:       Michael
Campbell     President and Chief Executive Officer

 



 10 

 

 

EXHIBIT I

AGRIVEST AMERICA, INC.
CONVERSION NOTICE

 

Reference is made to the Senior Subordinated Convertible Note (the “Note”)
issued to the undersigned by AgriVest America, Inc. (the “Company”). In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of common stock, $0.001 par value per share (the “Common
Stock”), of the Company, as of the date specified below.

 

Date of Conversion:  

 

Aggregate Conversion Amount to be converted:  

 

Conversion Price:  

 

Number of shares of Common Stock to be issued:  

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:  

 

   

 

   

 

Facsimile Number:  

 

Holder:  

 

By:         Title:  

 

Dated:  

 





 

 

EXHIBIT II

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
_________________ to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated _____________, 20__
from the Company and acknowledged and agreed to by ________________________.

 

  AgriVest America, Inc.         By:       Name:     Title:

 

 

 

 

